Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks filed October 4th, 2022, cancelling claims 3, 5, 6, and 7 and amending claims 1, 2, and 4.
	Regarding the claim objections, Applicant has cancelled claims 3 and 6, rendering the objections moot. 
	Regarding the 35 USC § 112 rejections, Applicant has cancelled claim 3, 5, 6, and 7, rendering their 112(b) rejections moot. Applicant has additionally amended claims 1, 2, and 4 to address the 112(b) rejections, rendering them moot as well. 
	It is noted however that the previous 112(b) applied to claims 2 and 4 with respect to the relative terms “high” and “low” is rendered moot because the newly amended claim addresses the geometry of each of the low velocity and high velocity diffusers. Given that context, examiner interprets “high” and “low” velocities with respect to their claimed geometric constraints, even though “high” and “low” velocities are dependent on an amount of airflow and not necessarily only on the geometry of the diffuser/outlet/vent themselves. 
Regarding the 35 USC § 103 rejections, Applicant traverses the applied art of King (Foreign Patent GB 2124751 A) and Radtke (US Patent No. 4807523) with respect to the amended claims. As the arguments pertain to the amended claim language, the arguments are moot and there is a new grounds of rejection applied and presented below.  Additionally, applicant presents secondary considerations for context, which examiner has considered; however, there is still a new grounds of rejection applied and presented below.  
Claim Objections
Claim 2 and 4 are objected to because of the following informalities:  
Regarding Claim 2, “further comprising supply air components” should read “said supply air components” in order to further define and provide antecedent basis to the “supply air components” initially introduced in claim 1, from which claim 2 depends.
Regarding claim 2, Applicant cites “4 to 70 square cm” in line 6. It is respectfully recommended to amend the claim language to read “4 to 70 centimeters squared”.
Regarding claim 4, Applicant cites “4 to 70 square cm” in line 4. It is respectfully recommended to amend the claim language to read  “4 to 70 centimeters squared”.
Regarding claim 4, Applicant cites 
“An assembly of low velocity diffusers having typical shape of rectangle with the width to length ratios of 1 : 70 to 2 : 70 and high velocity directional diffusers having typical geometrical shapes of round, square, or octagon having a free area of approximately 4 to 70 square cm also comprising the additional items of at least one of an inline air fan booster and an internal diffuser plate assembly.”
It is respectfully recommended to overcome the objection to amend the claim language to read: 
“An assembly of low velocity diffusers having typical shape of rectangle with the width to length ratios of 1 : 70 to 2 : 70 , high velocity directional diffusers having typical geometrical shapes of round, square, or octagon having a free area of approximately 4 to 70 square cm ,and additional items of at least one of an inline air fan booster and an internal diffuser plate assembly.”
Or 
“An assembly comprising:  
low velocity diffusers having typical shape of rectangle with the width to length ratios of 1 : 70 to 2 : 70;  
high velocity directional diffusers having typical geometrical shapes of round, square, or octagon having a free area of approximately 4 to 70 square cm; and  
at least one of an inline air fan booster and an internal diffuser plate assembly.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the limitations describe “a plurality of low velocity diffuser openings having typical shape of rectangle with the width to length ratios of 1 : 70 to 2 : 70 and high velocity direction diffusers having typical geometrical shapes of round, square, or octagon having a free area of approximately 4 to 70 square cm” in lines 2 to 6. The specification describes low velocity and high velocity diffusers but does not go into detail on their shapes or geometries. However, the Figures do provide at least a high level detail of what the low velocity diffuser openings and high velocity direction diffusers look like, but there is no criticality given to the specific aspect ratios of the low velocity diffusers or the free area of the high velocity directional diffusers. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the limitations describe “low velocity diffusers having typical shape of rectangle with the width to length ratios of 1 : 70 to 2 : 70 and high velocity directional diffusers having typical geometrical shapes of round, square, or octagon having a free area of approximately 4 to 70 square cm” in lines 1 to 4. The specification describes low velocity and high velocity diffusers but does not go into detail on their shapes or geometries. However, the Figures do provide at least a high level detail of what the low velocity diffuser openings and high velocity direction diffusers look like, but there is no criticality given to the specific aspect ratios of the low velocity diffusers or the free area of the high velocity directional diffusers. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, applicant uses the term “approximately” in lines 6 which is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	It is respectfully recommended to amend the claim language by removing the term “approximately” to overcome the rejection. 
Regarding claim 4, applicant uses the term “approximately” in line 4 which is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	It is respectfully recommended to amend the claim language by removing the term “approximately” to overcome the rejection. 
Claim Interpretation
Claims 2 and 4 use the term “typical” in line 3 (for claim 2) and line 1 (for claim 4). The term “typical” is interpreted as a term used in drafting practice.  
Claims 2 and 4 were previously rejected under 35 USC 112(b) for use of the limitations “high velocity” and “low velocity,” specifically used in the claim limitations “low velocity diffuser openings” (claim 2) and “high velocity directional diffusers” (claims 2 and 4).
As the previous rejection stated, the issue with the use of “high” and “low” to define the velocity of these diffusers lies in the issue of relative interpretation, i.e. there is no clear-cut boundary (as known in the art or defined in the Applicant’s originally-filed disclosure) of what constitutes “high” and “low” velocities for these diffusers.
The presently amended claims assign specific shapes, width to length rations, and/or free areas to define these velocity diffusers/velocity directional diffusers. Thus, examiner takes the position that these specifically claimed characteristics are what now make these diffusers high or low velocity diffusers, despite the fact that these limitations trigger new matter issues in this instant Office Action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colinet (US 6616522 B2).
Regarding claim 1, Colinet teaches an air-conditioning system (14, a ventilating, heating and air-conditioning unit; Figure 1) for automobiles and mobile vehicles (Figure 1; column 4 lines 14 to 17) comprising defrosting plate; 64, 66, 68, 70 - independent left and right blowers; column 6 lines 1 to 9).

    PNG
    media_image1.png
    532
    668
    media_image1.png
    Greyscale
[AltContent: textbox (Colinet: Figure 1)]
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colinet (US 6616522 B2) as applied to claim 1 in view of Alder (US 6358138 B1) and Miettinen (US 3715966 A)
Regarding claim 2, as applied to The air-conditioning system (14, a ventilating, heating and air-conditioning unit; Figure 1) as in claim 1, Colinet teaches the invention as described above and further teaches further comprising supply air components (Figure 3; 60-defrosting plate; 64, 66, 68, 70 - independent left and right blowers; column 6 lines 1 to 9) comprising 
an assembly of a plurality of (…omitted claim language…) velocity diffuser openings (Figure 3; 60-defrosting plate having a plurality of vents 86; column 6 lines 66 to 67)  
 (…omitted claim language…) velocity directional diffusers (64, 66, 68, 70 - independent left and right blowers) having typical geometrical shapes of round, square, or octagon (Figures 1 and 3 depict a shape that is substantially rectangular) …(omitted claim language)…
However, Colinet does not expressly teach, or clearly state, that the velocity diffuser openings are rectangularly shaped, and are “low” velocity diffuser openings with the width to length ratios of 1 : 70 to 2:70, and that the velocity directional diffusers are “high” velocity directional diffusers having a free area of approximately 4 to 70 square cm.

Alder teaches an assembly of a plurality of …(omitted claim language)… velocity diffuser openings (22-openings) having typical shape of rectangle (column 3 lines 1 to 2:…Openings 22 may be of any suitable geometry, with square openings being shown for purposes of illustration...) (…omitted claim language…) and Alder states that the spacing and/or size of the openings may be coordinated with the geometry of the window with which the tubing body is to be associated for optimum defogging/defrosting effect (column 3 lines 3 to 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colinet in view of Alder’s teachings, i.e. modifying Colinet’s defrosting plate 60 / plurality of vents 86, arrangement, by adopting a similar configuration to the one taught by Alder, for the benefit of optimum defogging/defrosting, as suggested in col. 3, lines 3 to 6 of Alder.
With regards to the claimed width to length ratio (“with the width to length ratios of 1 : 70 to 2 : 70”),  it is the examiner’s position that width to length ratios of the rectangularly-shaped low velocity diffuser openings, as claimed, constitutes nothing more than a result-effective variable, as one of ordinary skill in the art would recognize that adjusting the width to length ratio would have an affect on the air flow characteristics (i.e. velocity) exiting from the velocity diffuser openings of Colinet, as modified in view of Alder, and are not unexpected results. Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to optimize through routine experimentation, the width to length ratio of Colinet’s, as modified, velocity diffuser openings to the range of ratio claimed, in order to achieve desired air flow characteristics. See MPEP 2144.05, Section II A and B. It is the examiner’s position that the resulting further modification to Colinet’s velocity diffuser openings, modified in view of Alder, would make them “low velocity diffuser openings,” as claimed.

    PNG
    media_image3.png
    328
    492
    media_image3.png
    Greyscale
[AltContent: textbox (Alder: Figure 1)]
Miettinen teaches (…omitted claim language…) velocity directional diffusers (openings; Figure 1; column 2 lines 59 to 65) having typical geometrical shapes of round, square, or octagon (column 2 lines 47 to 51: Thus the ratio of the area of the channel 3 cross-section to the total area of openings is 4: 1. The shape of the channel's cross-section is arbitrary to a reasonable extent, as is that shape of the openings, a square channel cross- section and circular openings constituting a starting basis.) having a free area of approximately 4 to 70 square cm (Figure 1; column 2 lines 59 to 65: …The number of openings is about 15, each about 0.16 sq. in. in area, and the cross-sectional area of the channel 2 is about 10 sq. in) to address the problem of condensation arising from the mixing of the air exhaled by passengers in the vehicle with the air supplied from outside to the window ventilation (column 1 lines 52 to 55).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include teaches (…omitted claim language…) velocity directional diffusers having typical geometrical shapes of round, square, or octagon having a free area of approximately 4 to 70 square cm in view of the teachings of Miettinen to address the problem of condensation arising from the mixing of the air exhaled by passengers in the vehicle with the air supplied from outside to the window ventilation.
Additionally, the specific free area of the velocity directional diffusers is taught by Miettinen and it would be obvious to try and modify the velocity directional diffusers of Colinet and the combined teachings because the velocity directional diffusers of Miettinen also address general conditioning of the air (column 2 lines 59 to 66). It is the examiner’s position that the resulting further modification to Colinet’s velocity directional diffusers, modified in view of Miettinen, would make them “high velocity diffuser openings,” as claimed.

    PNG
    media_image5.png
    275
    464
    media_image5.png
    Greyscale
[AltContent: textbox (Miettinen: Figure 1)]

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colinet (US 6616522 B2) in view of Alder (US 6358138 B1) and Miettinen (US 3715966 A)
Regarding claim 4, Colinet teaches An assembly of (…omitted claim language…) velocity diffusers (Figure 3; 60-defrosting plate having a plurality of vents 86; column 6 lines 66 to 67) …(omitted claim language)… and 
(…omitted claim language…) velocity directional diffusers  (64, 66, 68, 70 - independent left and right blowers) having typical geometrical shapes of round, square, or octagon  (Figures 1 and 3 depict a shape that is substantially rectangular) …(omitted claim language)… 
also comprising the additional items of at least one of an inline air fan booster (82, fan; Figure 3) and an internal diffuser plate assembly (76 and 78, left and right shutters; Figure 3; column 6 lines 50 to 67).
However, Colinet does not expressly teach 
However, Colinet does not expressly teach, or clearly state, that the velocity diffuser openings are rectangularly shaped, and are “low” velocity diffuser openings with the width to length ratios of 1 : 70 to 2:70, and that the velocity directional diffusers are “high” velocity directional diffusers having a free area of approximately 4 to 70 square cm.  
Alder teaches (…omitted claim language…) velocity diffuser openings (22-openings)  having typical shape of rectangle (column 3 lines 1 to 2:…Openings 22 may be of any suitable geometry, with square openings being shown for purposes of illustration...), and Alder states that the spacing and/or size of the openings may be coordinated with the geometry of the window with which the tubing body is to be associated for optimum defogging/defrosting effect (column 3 lines 3 to 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colinet in view of Alder’s teachings, i.e. modifying Colinet’s defrosting plate 60 / plurality of vents 86, arrangement, by adopting a similar configuration to the one taught by Alder, for the benefit of optimum defogging/defrosting, as suggested in col. 3, lines 3 to 6 of Alder.
With regards to the claimed width to length ratio (“with the width to length ratios of 1 : 70 to 2 : 70”), it is the examiner’s position that width to length ratios of the rectangularly-shaped low velocity diffuser openings, as claimed, constitutes nothing more than a result-effective variable, as one of ordinary skill in the art would recognize that adjusting the width to length ratio would have an affect on the air flow characteristics (i.e. velocity) exiting from the velocity diffuser openings of Colinet, as modified in view of Alder, and are not unexpected results. Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to optimize through routine experimentation, the width to length ratio of Colinet’s, as modified, velocity diffuser openings to the range of ratio claimed, in order to achieve desired air flow characteristics. See MPEP 2144.05, Section II A and B. It is the examiner’s position that the resulting further modification to Colinet’s velocity diffuser openings, modified in view of Alder, would make them “low velocity diffuser openings,” as claimed.

Miettinen teaches (…omitted claim language…) velocity directional diffusers (openings; Figure 1; column 2 lines 59 to 65) having typical geometrical shapes of round, square, or octagon (column 2 lines 47 to 51: Thus the ratio of the area of the channel 3 cross-section to the total area of openings is 4: 1. The shape of the channel's cross-section is arbitrary to a reasonable extent, as is that shape of the openings, a square channel cross- section and circular openings constituting a starting basis.) having a free area of approximately 4 to 70 square cm (Figure 1; column 2 lines 59 to 65: …The number of openings is about 15, each about 0.16 sq. in. in area, and the cross-sectional area of the channel 2 is about 10 sq. in) to address the problem of condensation arising from the mixing of the air exhaled by passengers in the vehicle with the air supplied from outside to the window ventilation (column 1 lines 52 to 55).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include teaches (…omitted claim language…) velocity directional diffusers having typical geometrical shapes of round, square, or octagon having a free area of approximately 4 to 70 square cm in view of the teachings of Miettinen to address the problem of condensation arising from the mixing of the air exhaled by passengers in the vehicle with the air supplied from outside to the window ventilation.
Additionally, the specific free area of the velocity directional diffusers is taught by Miettinen and it would be obvious to try in view of the Miettinen because the velocity directional diffusers also address general conditioning of the air (column 2 lines 59 to 66). It is the examiner’s position that the resulting further modification to Colinet’s velocity directional diffusers, modified in view of Miettinen, would make them “high velocity diffuser openings,” as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Armbruster (US Patent No. 4711159) teaches a built-in vehicle air filtration system.
Sikora (US Patent No. 5433772) teaches an electrostatic air filter for mobile equipment.
Lindsey (US Patent No. 6896609 B) teaches an air-conditioning system (226, HVAC system; Figure 3) for automobiles and mobile vehicles (abstract) comprising defrosting ducts, 36-outlet ducts, 34- side outlet duct; Figure 2; column 2 lines 37 to 52) .  
King (Foreign Patent GB 2124751 A) teaches air extraction system for motor vehicles.
Radtke (US Patent No. 4807523) teaches ventilating system for automotive vehicle.
Umebayashi (Foreign Patent DE 10351671 A1) teaches roof air blowing device for a vehicle air conditioner.
Aldrich (US Patent No. 5531641)  teaches Recreational Vehicle Air Conditioner Ceiling Grille With Register.
Jee (US Patent No. 10414247) teaches air blower device of air-conditioning system for vehicle having electric dust collector and controlling method thereof.
Benolken (US Patent No. 2045826 A) teaches automobile heating and defrosting apparatus.
Ogiso (US Publication No. 20090038774) teaches air conditioner for vehicle.
Muto (US Patent No. 4252053 A) air outlet device for a vehicle with an air conditioner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762